Exhibit 10.1
 
Collexis [logo1.jpg]
 
             Collexis US, Inc
             1201 Main Street, Suite 980
             Columbia, SC 29201
             USA
 
             (803) 727-1113 Main
             (803) 727- 1118 Fax
 
             www.collexis.com



Separation and Settlement Agreement


This Separation and Settlement Agreement (the “Agreement”) is effective as of
June 30, 2008 (the “Separation Date”), by and among:


1.
Collexis Holdings, Inc., with its main office being 1201 Main Street, Suite 980,
Columbia, SC USA, hereby legally represented by its CEO William D. Kirkland
(“CHI”);



2.
Collexis B.V., a private company with limited liability under the laws of The
Netherlands, with its registered office in Woubrugge, The Netherlands, and
principal place of business in The Netherlands (4191 NW) Geldermalsen, at the
Oudenhof 2f (“Collexis BV)(CHI is the sole shareholder of Collexis B.V.)(



For purposes of this agreement, CHI and Collexis BV, together, will be referred
to as “Collexis”);


and


3.
Peter van Praag, a citizen and resident of The Netherlands (hereafter referred
to as “Employee”), residing at Waardenburg (the Netherlands), Heuvelstraat 1
(4181 PT);



4.
Van Praag Informatisering B.V., residing in Heuvelstraat 1, 4181 PT Waardenburg,
The Netherlands (“Praag’s Company”); and



5.
Anna Adriana Wilhelmina Prinse, a citizen and resident of The Netherlands
(hereafter referred to as “Prinse”), residing at Waardenburg (the Netherlands),
Heuvelstraat 1 (4181 PT). Each of Employee, Prinse, Praag’s Company and Collexis
may also be referred to hereinafter in the singualar as the “Party” and together
as the “Parties.”

 
[logo2.jpg]

--------------------------------------------------------------------------------



WHEREAS:
 
1.
Employee has been employed by Collexis B.V. since the year 2000. Collexis B.V.
and Employee entered into that certain labor contract having an effective date
of January 1, 2007 and continuing for a period of thirty-six months from that
date (the “Employment Agreement”). Pursuant to the terms of the Employment
Agreement, as of the Separation Date, the current position of the Employee is
CEO of Collexis B.V annex CEO Collexis Europe (“BV CEO”). The monthly gross
salary of Employee amounts to €15.000, 00 excl. holiday pay, based on a 40-hour
work week. As part of the overall compensation package offered to Employee,
certain rights were granted to Praag’s Company pursuant to that certain
agreement entitled “Collexis Option Agreement Model,” dated as of the 4th day of
April 2007, which agreement has been assumed by CHI (the “Stock Option
Agreement”)



2.
As of the Separation Date hereof, Employee serves as a member of the Board of
Directors of CHI (the “CHI Board Member”). Finally, Praag’s Company serves as
managing director of Collexis B.V. (the “BV Director”).



3.
During the month of October 2007, a reorganization began during which time
Collexis B.V. informed the Employee that his position will change. Both Collexis
and Employee have put in significant effort to find a suitable solution within
the organization for these changing responsibilities, but have been unable to
locate an alternative suitable position within Collexis B.V. or Collexis
Holdings, Inc. The Parties would like to stress that according to their opinion,
neither Party is guilty in this situation, there is no urgent cause and the
Separation (as defined below) is mutual, with no dispute.



4.
On or about the 28th day of June 2008, Prinse agreed to sell (the “Prinse Stock
Sale”) to CHI the entirety of her ownership interest in Collexis B.V. pursuant
to that certain Share Purchase Agreement entered by among CHI, Collexis B.V. and
Prinse (the “Prinse Stock Purchase Agreement”). However, while it resulted in
the full and complete termination of all of her ownership interest in Collexis
B.V., the Prinse Stock Purchase Agreement did not result in the termination of
any Claims (as defined below) Prinse has or may have against all or any one of
the Collexis Released Parties. Inasmuch as the Parties desire to have this
Agreement result in a settlement of all such Claims, Prinse has agreed to join
as a party as an inducement to Collexis to enter into this Agreement.



HAVE AGREED TO THE FOLLOWING:


1.
Separation. The Employment Agreement, along with any and all agreements,
policies and other terms and conditions relating to the employment of Employee
described thereunder and employment relationship created thereby (other than the
Stock Option Agreement and Sections 15, 17 and 18 of that certain related
agreement entitled “Employment Contract: General Provisions,” which in each case
shall survive) between Collexis B.V. and Employee shall terminate (the
“Separation”) on the Separation Date, and be of no further force and effect
thereafter.


[logo2.jpg]
2

--------------------------------------------------------------------------------




2.
Resignations. As of the Separation Date, Employee hereby tenders his resignation
as the BV CEO, CHI Board Member and from any and all other positions and in any
other capacity whatsoever for and on behalf of CHI, Collexis, B.V. and each
affiliate thereof. Praag’s Company hereby tenders its resignation as of the
Separation Date, as the BV Director and from any and all other positions and in
any other capacity for and on behalf of CHI, Collexis, B.V. and each affiliate
thereof (Together, the resignation referenced hereunder by Employee and Praag’s
Company shall be referred to collectively as the “Resignations.”). The
Resignations are hereby accepted by Collexis.



3.
Severance. As consideration for Employee, Prinse and Praag’s Company entering
into and abiding by the terms of this Agreement, CHI is willing to pay the
Employee a gross severance pay of € 7,500 per month for a period of 8
consecutive calendar months starting July 2008 in the context of the termination
of the employment as a contribution to any loss of income in the future (the
“Severance Pay”). It is the Employee’s obligation to pay all appropriate taxes
and other necessary amounts to the Dutch government from such payments. The
severance pay will be paid on the last day of each month by CHI, less any bank
charges, to an account designated by Employee.



4.
Amendment to Stock Option Agreement. Each of CHI and Praag’s Company hereby
agrees that the Stock Option Agreement is hereby amended as follows:



Sections 5 & 6 of the Stock Option Agreement, along with Schedule 1, entitled
“Vesting Schedule” is hereby deleted in its entirety, and in lieu thereof,
Section 6 shall read as follows: The Option to purchase the Option Shares is
fully vested and may be exercised over the next two years starting 1 August
2008; provided, however, that Praag’s Company and Employee agree to sell no more
than 75,000 purchased Option Shares in any one calendar month; provided,
further, that any such sale is not in violation of any securities laws of the
United States of America.



 
CHI will update the Employee’s account with E*Trade to reflect the 1 million
vested options and activate the account for trading as soon as possible from the
date of signing this agreement.



5.
Lock Up Agreement. Upon and coincident with the execution of this Agreement,
Employee and Praag’s Company shall enter into CHI’s usual and customary lock up
agreement, pursuant to which its shares of CHI common stock is restricted from
transfer for a period of twelve months from the Separation Date.



6.
Accrued Holiday Balance. Employee is expected to have taken all outstanding
holidays. Employee’s accrued holiday balance will be zero per Separation Date
and he will not be paid for any outstanding or remaining holidays.


[logo2.jpg]
3

--------------------------------------------------------------------------------




7.
Return of Collexis’ Property. Each of the Employee Released Parties (as defined
below) is expected to return to CHI all of the property owned by or in or to
which rights are held by Collexis or any affiliate thereof, including, without
limitation, credit cards, software and any books or records of the CHI or
Collexis B.V. The Employee may retain his Collexis B.V.-provided computer and
cell phone, but may not retain computer software, whether on such devices or
otherwise, that is licensed to or owned by Collexis or any affiliate thereof.



8.
Consultation. Information to the UWV (Employee Insurance Administration Agency)
and/or the CWI (Organization for Work and Income) in connection with an
application for unemployment benefits will only be given after consultation
between the Parties.



9.
Confidentiality and Disclosure. The Parties will observe confidentiality in
respect of the content of this settlement and will not submit it to any third
parties, unless it must be submitted to the UWV (Employee Insurance
Administration Agency) and/or the CWI (Organisation for Work and Income) in
connection with an application for unemployment benefits. In particular, the
Parties will not make any statements regarding the content of this settlement
agreement concluded between the Parties to other employees or former employees
of Collexis B.V. Notwithstanding any provision to the contrary in this Agreement
or any other agreement entered into of even date herewith, Collexis shall have
the sole and exclusive right to make such disclosures of this Agreement, the
Lock Up Agreement and the Stock Option Agreement as it may determine in its sole
and absolute discretion to comply with any and all applicable United States
federal and state securities laws and other disclosure, contractual or
regulatory requirements.



10.
Collexis’ Confidential Information. Each of the Employee Released Parties,
directly and indirectly, shall maintain the confidentiality and make no
disclosure or use whatsoever of the trade secrets, operations, technology,
financial condition, etc. of Collexis and any affiliate thereof.



11.
Non-Competition. Each of the Employee Released Parties agrees not to compete,
directly or indirectly, with Collexis or any affiliate thereof in the knowledge
discovery and search industry for a period of one (1) year from the Separation
Date.



12.
Assignment of Rights to Collexis of Intellectual Property. Each of the Employee
Released Parties gives up and assigns to CHI any and all rights and claims to
any and all intellectual property of or otherwise used by Collexis or any
affiliate thereof.



13.
Permitted Separation. The termination of the labor contract does not relate to
the existence of any termination restriction as mentioned in Article
7:647,648,670 and 670a BW or any other ban on the termination of the labor
agreement.



14.
Termination of Collexis’ Legal Proceedings. Collexis agrees and agrees to cause
its controlled affiliates to terminate any current legal proceedings it may have
brought against any Employee Released Party (as defined below) with prejudice.



15.
Termination of Employee’s Legal Proceedings. Each of the Employee Released
Parties agrees to terminate any current legal proceedings it may have brought
against the Collexis or any Collexis Released Party with prejudice.


[logo2.jpg]
4

--------------------------------------------------------------------------------




16.
Website. Included on the Company’s website (www.collexis.com) will be the
following for a period of two (2) years or longer at the Company’s sole
discretion: “After many consecutive information-sharing achievements, the
company was established in Europe in 1999, among the founders were Peter van
Praag, Henk Buurman and Glenn Nijbroek.”



17.
Mutual Releases.




(a)
Definition. For purposes of this Agreement, the term “Claim” shall mean any and
all causes of action, actions, affirmative defenses, defenses, counterclaims,
judgments, liens, indebtedness, damages, losses, claims, liabilities and demands
of every kind and character, whether known or unknown, liquidated or
unliquidated, suspected or unsuspected, existing or prospective, from the
beginning of time through and including the Separation Date. 




(b)
Employee Release. Except for the Stock Option Agreement or as otherwise provided
in this Agreement, as of the Separation Date, Employee, Prinse and Praag’s
Company hereby and forever release and discharge Collexis and each director,
officer, employee, consultant, shareholder, parent, subsidiary, successor,
assign and other affiliate thereof (collectively, the “Collexis Released
Parties”) from any and all Claims, including, without limitation, any and all
such Claims arising out of or related to, Employee’s Employment Agreement and
any and all rights thereunder or termination thereof; any rights or promises
made or believed to have been made with respect to any shares, options or other
securities in or issued by the Collexis Released Parties; and any and all
rights, claims or interests in, or in any way related to, any of the assets or
properties of or used by all or any one of the Collexis Released Parties (the
“Employee Release”). The foregoing Employee Release shall constitute a complete
and general release of all such Claims and a covenant not to sue all or any one
of the Collexis Released Parties relating to such Claims. Notwithstanding any
provision of this Agreement to the contrary, but subject to any other agreement
that may exist between any one of the Employee Released Parties and any Collexis
Released Party with respect to the Van Praag Stock Sale (as defined below), in
no event shall this Employee Release constitute a release by either Employee or
Praag’s Company of Claims for monies (the “Purchase Price”) due from the private
sale (the “Van Praag Stock Sale”) by either of Collexis B.V.’s shares (the “Van
Praag Stock”)(which shares have since been exchanged for CHI’s common shares via
a corporate reorganization (the “Exchange”)) to any Collexis Released Party
(other than Collexis) who is obligated to pay the Purchase Price or such
person’s obligation to pay the Purchase Price in connection with the Van Praag
Stock Sale.




(c)
Employer Release. Except as otherwise provided in this Agreement, the Stock
Option Agreement or Lock Up Agreement, as of the Separation Date, Collexis
hereby and forever releases and discharges Employee, Prinse and Praag’s Company
(together, the “Employee Released Parties”) from any and all Claims (the
“Employer Release”). The foregoing Employer Release shall constitute a complete
and general release of such Claims and a covenant not to sue the Employee
Released Parties relating to such Claims.


[logo2.jpg]
5

--------------------------------------------------------------------------------





(d)
Informed Release. Each Party hereto acknowledges that he or it understands the
significance and potential consequences of the release of unknown claims and of
the specific waiver of his rights thereto.




(e)
Covenant Not to Sue. Each of Collexis and the Employee Released Parties agree
that it, he or she will never institute any action for suit-at-law nor
institute, prosecute, or in any way aid in the institution or prosecution of any
Claim for damages, costs, loss of services, expenses, or compensation for or on
account of any damage, loss or injury, either to person or property or both,
whether developed or undeveloped, resulting to or to result, known or unknown,
past, present, or future, arising out of any Claim that has been released under
this Release through, but not succeeding the Separation Date.



18.
Non-Disparagement. Each of Collexis and Employee Released Parties hereby
covenants and agrees to refrain from making any disparaging or derogatory
remarks about the other Party or Parties to this Agreement or any of the persons
released under Section 17 of this Agreement. Notwithstanding the generality of
the preceding sentence, it is agreed that Collexis will inform its other
officers and employees of the terms of this nondisparagement provision and will
urge them to abide by it, but that Collexis cannot and does not undertake
responsibility for controlling the speech of other persons.



19.
Employer’s Response to Questions. Nothing contained herein will be deemed in any
way to limit or restrict Employer from factually responding, without disparaging
or derogatory remarks, to questions from third parties regarding the terms of
Employee’s employment or the Separation or the Resignations.



20.
Employee’s Response to Questions. If, but only if, any inquiry is made regarding
the financial condition or business practices of Collexis or any affiliate
thereof, each of the Employee Released Parties, as the case may be, will respond
to the effect that the financial condition and business practices thereof are
not related to the Separation, and any inquiry regarding such financial
condition or business practice should be addressed to CHI, and neither of the
Employee Released Parties will not comment further.



[Agreement continued on next page]
 
[logo2.jpg]
6

--------------------------------------------------------------------------------



This agreement will be governed by the laws of the State of South Carolina, USA.
Each Party hereto agrees that it will not bring any suit, action, or other
proceeding to enforce the provisions of this Agreement in any court other than
the state court situated in Richland County, South Carolina, USA, or if such
court does not have jurisdiction with respect to such proceeding, the federal
court sitting in or nearest to Columbia, South Carolina, USA. Each Party hereto
irrevocably and unconditionally submits to the exclusive jurisdiction of any
such state or federal court over any such proceeding and agrees that it will not
attempt to deny or defeat personal jurisdiction by motion or other request for
leave from any such court. Each Party irrevocably and unconditionally waives any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action, proceeding has been
brought in an inconvenient forum.
 
This Agreement may be duly executed by facsimile and in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to constitute one and the same instrument. Signature
pages from separate identical counterparts may be combined with the same effect
as if the parties signing such signature page had signed the same counterpart.
This Agreement may be modified or waived only by a separate writing signed by
each of the parties hereto expressly so modifying or waiving such agreement.
 
Agreed on July 31, 2008
 
CHI
 
VAN PRAAG INFORMATISERING B.V.
         
Collexis Holdings, Inc.
               
By:
/s/ William D. Kirkland  
By:
/s/ Peter van Praag
William D. Kirkland
   
Peter van Praag
President and CEO
   
Its sole officer, managing director, owner and authorized officer
               
EMPLOYEE:
     
/s/ Peter van Praag
     
Peter van Praag, Individually
             
PRINSE:
     
/s/ Anna Adriana Wilhelmina Prinse
     
Anna Adriana Wilhelmina Prinse, Individually


[logo2.jpg]
7

--------------------------------------------------------------------------------


 